TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00083-CR


                                Dustin Ray Randig, Appellant

                                                v.

                                 The State of Texas, Appellee


             FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
        NO. 17-1847-K368, THE HONORABLE RICK J. KENNON, JUDGE PRESIDING



                           MEMORANDUM OPINION


               A jury convicted Dustin Ray Randig of the felony offense of intentionally or

knowingly possessing with intent to deliver a controlled substance in Penalty Group 1—

methamphetamine—in an amount of 200 grams or more but less than 400 grams. See Tex. Health

& Safety Code § 481.112(a), (e). Randig had moved to suppress evidence seized from his

backpack, and the trial court carried the motion with the case and then denied it during the first

day of testimony in the guilt–innocence phase of trial. The jury assessed punishment at 32 years’

imprisonment, and the trial court entered a conforming judgment.

               In three issues, Randig contends that the trial court (1) abused its discretion by

admitting evidence of weapons and ammunition found in his car, (2) should have suppressed

evidence of the methamphetamine found by opening his closed backpack, and (3) erred by not

instructing the jury under Code of Criminal Procedure article 38.23(a). We affirm.
                                        BACKGROUND

               In the early morning hours of September 14, 2017, Deputy Jeremy Jones of the

Williamson County Sheriff’s Office was patrolling Highway 95. He pulled over a car with a

malfunctioning headlight and found its driver to be nervous, sweating, and without his driver’s

license. Because the driver could not remember his driver’s-license number, Deputy Jones asked

the car’s only passenger, Randig, for his license. He noticed a black backpack on the passenger

floorboard between Randig’s legs.

               Deputy Jones returned to his patrol car to run Randig’s license. He discovered

that Randig had an outstanding felony warrant for his arrest. Deputy Jones called for backup,

and Sheriff’s Office Deputy Michael Netherton soon arrived to help detain Randig. After they

approached the car, the deputies had the driver and Randig get out. Deputy Jones handcuffed the

driver, took him back to his patrol car and spoke to him there, and asked for consent to search the

car. The driver refused consent because the car was Randig’s. Deputy Netherton approached the

passenger side of the car and saw the black backpack on the floorboard between Randig’s feet.

Randig was “clutching” the backpack with his right hand. The deputies asked for Randig’s consent

to search the car once they learned that the car was his, but Randig refused consent too. Deputy

Netherton searched Randig’s person and then put him into a patrol car.

               With Randig now under arrest, the driver without his license, and the car parked in

an unsafe position at nighttime on a road with little improved shoulder, the deputies impounded

the car because Sheriff’s Office policy required either that the car be released to someone who

could provide proof of a valid license who could drive it away or be impounded. The deputies

eventually told the driver that he was free to go. Sheriff’s Office policy also requires officers to

inventory the contents of any car that will be impounded.

                                                 2
               While Deputy Jones was in his patrol car with Randig, Deputy Netherton conducted

the inventory. He first noticed loose rounds of ammunition on the front-passenger-side floorboard.

He asked Randig if there was a handgun in the car, but Randig simply shrugged. He then looked

inside the closed black backpack. Inside “were several clear plastic baggies that contained . . . a

white or clear crystal-like substance” that the officers thought to be methamphetamine plus a

digital scale. Deputy Netherton showed the backpack’s contents to Deputy Jones.

               Deputy Netherton also found other ammunition and weapons in the car: one loaded

.45-caliber semiautomatic on the back-passenger-side floorboard and a revolver in the trunk. He

found the other ammunition in the car’s center console and in the trunk.

               The State indicted Randig for intentionally or knowingly possessing with the intent

to deliver methamphetamine, in an amount of 200 grams or more but less than 400 grams. At trial,

Deputy Jones, Deputy Netherton, and others testified, and the trial court admitted into evidence

Deputy Jones’s patrol-car recording. The jury convicted Randig as indicted, the trial court entered

judgment on the verdict, and Randig now appeals.


                                         DISCUSSION

I.     Randig’s trial objections do not comport with his appellate complaints under Rules
       of Evidence 401, 402, 403, and 404(b).

               In his first issue, Randig contends that the trial court abused its discretion by

admitting evidence of the weapons and ammunition found in the car because it was irrelevant, its

danger of unfair prejudice substantially outweighed its probative value, and it was extraneous-act

evidence offered to show character conformity. The State responds that Randig did not preserve

this issue for appellate review because none of his trial objections to the evidence of the weapons

and ammunition, which raised violations of the Fourth Amendment and Article I, Sections 9 and


                                                3
19, of the Texas Constitution, comport with his appellate complaints, which concern Rules of

Evidence 401, 402, 403, and 404(b).1

               The State is correct. Deputy Netherton testified about his inventory of the car,

during which he discovered ammunition loose in the car and in the center console and trunk; a

loaded, .45-caliber semiautomatic on the back floorboard; and a revolver in the trunk. Randig’s

only trial objection to any of Deputy Netherton’s testimony about these discoveries was that

seizing the items violated the constitutional provisions that were the basis of his motion to

suppress. Randig did not object on any of the grounds that he now raises on appeal—relevance,

the danger of unfair prejudice substantially outweighing the evidence’s probative value, or

extraneous-act evidence offered to show character conformity. His trial objections therefore do

not comport with his complaints on appeal, thus he has not preserved his first issue for our review.

See Hallmark v. State, 541 S.W.3d 167, 171 (Tex. Crim. App. 2017) (to be preserved for appellate

review, defendant’s claim on appeal must comport with objection preserved in trial court); Brock

v. State, 495 S.W.3d 1, 12 (Tex. App.—Waco 2016, pet. ref’d) (“Brock objected that the message

had not been properly authenticated. Because Brock did not make a specific objection under Texas

Rule of Evidence 403 at the time the evidence was introduced, we conclude that Brock’s complaint

on appeal does not comport with his trial-court objection.”); Ybarra v. State, 890 S.W.2d 98, 115

(Tex. App.—San Antonio 1994, pet. ref’d) (“Appellant now claims that that evidence of threats to

the witness was not admissible because he was not shown to be the perpetrator of the extraneous




       1
           Randig’s pretrial motion to suppress argued that “[e]vidence was seized during the
detention and investigation that preceded the arrest” and “[c]ounsel feels the evidence was seized
illegally, and should be suppressed” but without any reference to the legal basis for suppression.

                                                 4
offense. This is true, but neither this complaint nor a claim of violation of Rule 404(b) comport

with the trial objections. Nothing is presented for review.” (internal citation omitted)).


II.    Randig did not preserve his suppression issue about the methamphetamine in his
       backpack because “substantial testimony” about it came in before he objected.

               In his second issue, Randig contends that the trial court should have suppressed

evidence of what officers found during a warrantless search of his closed backpack under the state

and federal constitutions. This contention was the subject of his pretrial motion to suppress, which

the trial court carried with the case and then denied on the first day of testimony in the guilt–

innocence phase of trial. The State argues that Randig did not preserve his second issue because

evidence of what he sought to suppress came in earlier during that day of trial without objection.

               To preserve error about the admission of allegedly illegally seized evidence, a

defendant must either move to suppress the evidence and obtain a ruling or timely object when the

State offers the evidence at trial. Ratliff v. State, 320 S.W.3d 857, 860–61 (Tex. App.—Fort Worth

2010, pet. ref’d); Stults v. State, 23 S.W.3d 198, 205 (Tex. App.—Houston [14th Dist.] 2000, pet.

ref’d); see Tex. R. App. P. 33.1(a); Ross v. State, 678 S.W.2d 491, 493 (Tex. Crim. App. 1984).

Generally, if the trial court before trial denies a motion to suppress, the defendant need not

object to the same evidence during trial to preserve the suppression complaint. Garza v. State,

126 S.W.3d 79, 84 (Tex. Crim. App. 2004).

               But if the trial court carries the pretrial motion to suppress with the case, the

defendant must object and obtain a ruling at the earliest opportunity to preserve the suppression

complaint. Gonzalez v. State, 563 S.W.3d 316, 321 (Tex. App.—Houston [1st Dist.] 2018, no pet.);

Palacios v. State, 319 S.W.3d 68, 72 (Tex. App.—San Antonio 2010, pet. ref’d); Thomas v. State,

884 S.W.2d 215, 216–17 (Tex. App.—El Paso 1994, pet. ref’d); see Garza, 126 S.W.3d at 84–85.

                                                 5
That opportunity often arises when a witness gives “substantial testimony” about the allegedly

illegally seized evidence. Gonzalez, 563 S.W.3d at 322; Ratliff, 320 S.W.3d at 861; see Angelo v.

State, 977 S.W.2d 169, 177 (Tex. App.—Austin 1998, pet. ref’d) (holding that defendant failed to

preserve complaint about admission of evidence because he “did not object on this ground until

the State had already elicited substantial testimony regarding the” evidence, making his later

objection “too late”).

               Here, before the trial court denied the motion to suppress, Deputy Jones testified

before the jury that Deputy Netherton told him that he needed to look inside the black backpack

and that Deputy Jones remembered seeing that backpack between Randig’s legs when he first

pulled the car over. Randig did not object to this testimony. Deputy Jones then testified that inside

the backpack “were several clear plastic baggies that contained . . . a white or clear crystal-like

substance” that he thought to be methamphetamine. Randig again did not object. Then Deputy

Jones testified that he thought it “a rather large amount” of methamphetamine. Randig still did

not object. Deputy Jones then testified about “multiple weapons . . . in the vehicle.” Randig

objected, and the trial court overruled the objection.

               On three later occasions, but still before the trial court denied the motion to

suppress, Deputy Jones again testified about the methamphetamine. Randig objected all three

times, on the grounds that he now complains about on appeal. First, when the State offered the

video of the traffic stop and search of the backpack, Randig objected under the Fourth Amendment

and Article I, Sections 9 and 19, of the Texas Constitution. Second, when Deputy Jones testified

that Deputy Netherton remarked to Randig that he had a lot of meth with him, Randig objected: “I

think I have to object to any of this testimony and move to strike it until a formal offer of the

exhibit is made and I have the time to object.” Finally, when Deputy Jones again testified about

                                                  6
what he saw in the backpack, starting to say “[t]here was a large amount of—,” Randig objected

and raised the same constitutional provisions as before. The trial court overruled all three of these

objections and, in the last instance, allowed Deputy Jones to finish his answer: he saw in the

backpack “multiple clear plastic bags with a clear or white crystal-like substance inside of it.”

               But before any of these three objections, Deputy Jones had already testified—

without objection—that he looked inside Randig’s backpack, that he found in it clear plastic

baggies containing a white or clear crystal-like substance that he thought to be methamphetamine,

and that there was a lot of it. Randig later sought to exclude this same testimony by his three

objections, but it had already been admitted without objection. We thus conclude that Deputy

Jones gave substantial testimony about the methamphetamine in Randig’s backpack without

objection. See Gonzalez, 563 S.W.3d at 322; Ratliff, 320 S.W.3d at 861; Angelo, 977 S.W.2d

at 177. That earlier testimony was Randig’s earliest opportunity to object while the trial court was

carrying his motion to suppress with the case. See Garza, 126 S.W.3d at 84–85; Gonzalez,
563 S.W.3d at 321; Palacios, 319 S.W.3d at 72; Thomas, 884 S.W.2d at 216–17. Because he did

not object to that earlier testimony,2 he did not preserve his second issue for review.


       2
           To the extent that Randig relies on his objection to the testimony about the weapons in
the car, that objection does not comport with his complaint on appeal and thus did not preserve his
second issue. See Gomez v. State, 459 S.W.3d 651, 669 (Tex. App.—Tyler 2015, pet. ref’d)
(defendant did not preserve error because his argument at suppression hearing “did nothing to
bring the trial court’s attention to the issue he now seeks to raise” on appeal); Rothstein v. State,
267 S.W.3d 366, 373–74 (Tex. App.—Houston [14th Dist.] 2008, pet. ref’d) (motion to suppress
stating one legal theory and arguments at suppression hearing advancing only same theory do not
support different legal theory on appeal); see also Yazdchi v. State, 428 S.W.3d 831, 844 (Tex.
Crim. App. 2014) (“For a party to preserve a complaint for appellate review, the complaining party
must make a specific objection and obtain a ruling on the objection. In addition, a party must make
the complaint at the earliest possible opportunity, and the point of error on appeal must comport
with the objection made at trial.” (internal citation omitted)). His briefing on appeal concerns the
officers’ opening his closed backpack. That is where officers found the methamphetamine, but
nothing in the record suggests that the weapons and ammunition were also in the backpack.
                                                 7
III.    Randig identifies no fact issue about the seizure of the methamphetamine from his
        backpack, but a fact issue is necessary for an Article 38.23(a) instruction.

                In his third issue, Randig contends that the trial court erred by not instructing the

jury under Code of Criminal Procedure article 38.23(a), which provides:


        No evidence obtained by an officer or other person in violation of any provisions
        of the Constitution or laws of the State of Texas, or of the Constitution or laws of
        the United States of America, shall be admitted in evidence against the accused on
        the trial of any criminal case.

                In any case where the legal evidence raises an issue hereunder, the jury shall
        be instructed that if it believes, or has a reasonable doubt, that the evidence was
        obtained in violation of the provisions of this Article, then and in such event, the
        jury shall disregard any such evidence so obtained.


He argues that because “the evidence taken from the closed backpack . . . was obtained in violation

of the federal and state constitutions . . . , [he] was entitled to a jury instruction” under the article.

He also argues that the lack of the instruction egregiously harmed him, conceding that that standard

applies here “[b]ecause defense counsel did not request such an instruction.”

                The State responds that defendants are entitled to an Article 38.23(a) instruction

only when there is a fact dispute about how the evidence was obtained, and we agree. The Court

of Criminal Appeals has concluded that the instruction “is allowed under article 38.23(a) ‘only

if there is a factual dispute as to how the evidence was obtained.’ If there is no factual issue of

how evidence was obtained, there is only an issue of law, which is not for a jury to decide

under article 38.23(a).” Vasquez v. State, 225 S.W.3d 541, 545 (Tex. Crim. App. 2007) (internal

quotation and citations omitted); see also Holmes v. State, 248 S.W.3d 194, 199–200 (Tex. Crim.




Instead, Deputy Netherton later testified that the weapons were found either on the floorboard or
in the trunk and the ammunition either on the floorboard or in the car’s middle console.

                                                    8
Ohio App. 2008) (noting that Article 38.23(a) applies “only if there is a contested issue of fact about the

obtaining of the evidence” and that “[t]here is, of course, nothing to instruct the jury about if the

suppression question is one of law only, and there is nothing to instruct the jury about unless there

is affirmative evidence that raises a contested fact issue” (internal quotation omitted)).

               Randig’s appellate brief identifies no fact issue about the seizure of the

methamphetamine from his backpack. Instead, he reiterates his legal argument, from the merits

portion of his second issue, about why he believes the seizure was unlawful.3 Without a fact

issue about the seizure, Randig was not entitled to an Article 38.23(a) instruction. See Holmes,
248 S.W.3d at 199–200; Vasquez, 225 S.W.3d at 545. The trial court thus did not err by omitting

such an instruction. See Ngo v. State, 175 S.W.3d 738, 743–44 (Tex. Crim. App. 2005) (reversal

for charge error requires both presence of error and requisite level of harm stemming from that

error). We overrule Randig’s third issue.




       3
         In fact, at trial, when Randig’s counsel raised the suppression issue before testimony
began later the same day, he contested the lawfulness of the Sheriff’s Office’s inventory policy
but added, “There’s no, like, in dispute of what the facts are. The facts aren’t in dispute. They’re
saying: We have a policy . . . . And I’m saying the Fourth Amendment doesn’t count as that . . . .”

                                                  9
                                       CONCLUSION

              We affirm the trial court’s judgment.



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Affirmed

Filed: February 4, 2021

Do Not Publish




                                              10